               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:15-CR-3010

vs.                                                   JUDGMENT

SERGIO VALENCIA, SR.,

                  Defendant.

      For the reasons stated in the accompanying Memorandum and Order,
the defendant's motion to vacate under 28 U.S.C. § 2255 (filing 237) is denied.


      Dated this 16th day of May, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
